United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60597
                          Summary Calendar



ELEONORA PONCE GARCIA; ORIANA N. HERNANDEZ PONCE,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 186 886
                         BIA No. A97 186 887
                        --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Eleonora Ponce Garcia and her minor child Oriana N.

Hernandez Ponce, who are natives and citizens of Venezuela,

petition for review of the order of the Board of Immigration

Appeals (BIA) dismissing their appeal of the immigration judge’s

(IJ) decision denying their applications for asylum, withholding

of removal, and relief under the Convention Against Torture

(CAT).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60597
                               -2-

     Ponce Garcia has abandoned the issue that the IJ erroneously

determined that she suffered no past persecution by failing to

provide any argument to support her assertion.     See Rodriguez v.

INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

     Ponce Garcia also asserts that the IJ erred in denying her

asylum application on the basis that she had not established a

well-grounded fear of future persecution.    Given that Ponce

Garcia’s immediate supervisors at her previous job with the

general directorate of education in the Venezuelan state of

Miranda also spoke out against the government of Hugo Chavez and

have remained unharmed and employed in their prominent state

positions, Ponce Garcia has not shown that she possesses a well-

grounded fear of future persecution.     See Guevara-Flores v. INS,

786 F.2d 1242, 1249 (5th Cir. 1986).

     We uphold the BIA’s determination that Ponce Garcia failed

to carry her burden of establishing her eligibility for asylum as

it is supported by substantial evidence.     See Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 350-51 (5th Cir. 2002).    Because Ponce

Garcia does not specifically the challenge the denial of relief

insofar as she sought withholding of removal or relief under the

CAT, such claims are deemed abandoned.     See Rodriguez, 9 F.3d at

414 n.15.

     The petition for review is DENIED.